On April 3, 2006 came the appellee, by counsel, and filed a motion praying that the Court vacate the opinion rendered herein on March 21, 2006, asserting that the parties had previously settled the matter.
Thereupon came the appellants, by counsel, and filed a response in opposition thereto.
Upon consideration whereof, the mandate entered herein on March 21, 2006 in this matter, as well as the corresponding opinion released on that date, hereby are vacated, and the appeal is reinstated on the docket of this Court.